In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Parole which set a minimum sentence of three years, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered June 17, 1977, which denied his application. Appeal dismissed as academic, without costs or disbursements. The petitioner seeks to annul the determination of the Board of Parole which fixed his minimum sentence at three years (see Correction Law, former §212 [repealed by L 1977, ch 904, §2]). However, petitioner has since been released on parole and therefore any decision by this court would necessarily be academic (see Matter of La Croix v Olgiati, 60 AD2d 652). Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.